—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered June 18, 1998, convicting him of attempted murder in the second degree, robbery in the first degree, robbery in the second degree, assault in the first degree, assault in the second degree (three counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel arising from joint representation with his codefendant (see, People v Gomberg, 38 NY2d 307). The trial court made the appropriate inquiry to ascertain that the defendant was aware of the potential conflict posed by joint representation, and the defendant expressly consented to *430it. Moreover, no actual conflict between the defendants was shown (see, People v Mattison, 67 NY2d 462, 468, cert denied 479 US 984; People v Macerola, 47 NY2d 257, 263; People v Haynes, 235 AD2d 365).
The defendant’s remaining contentions are without merit. Bracken, J. P., Ritter, Altman and McGinity, JJ., concur.